Exhibit 10.18
 
 
FIRST AMENDMENT TO AMENDED AND RESTATED
 
MEMBERSHIP INTEREST PLEDGE AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED MEMBERSHIP INTEREST PLEDGE AND
SECURITY AGREEMENT (this “Amendment”) is entered into as of February 8, 2012
(the “Amendment Effective Date”), by and among Circle Star Energy Corp., a
Nevada corporation formerly named Digital Valleys Corp. (“Circle Star”), and
James H. Edsel, Nancy Edsel, and James Edsel, Jr. (collectively, the
“Edsels”).  Circle Star and the Edsels are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
 
RECITALS:
 
A.           The Parties entered into a certain Amended and Restated Membership
Interest Pledge and Security Agreement dated as of May 31, 2011 (the “Original
Agreement”), for the purpose of memorializing certain agreements among the
Parties with respect to, among other things, the security interests granted to
the Edsels as collateral security for the obligations of Circle Star under a
certain Promissory Note dated January 1, 2011 (the “Promissory Note”), in the
stated principal amount of $7,500,000, executed by High Plains Oil, LLC, a
Nevada limited liability company (“High Plains”), payable to the order of the
Edsels, and subsequently assumed by Circle Star pursuant to, among other
documents, a certain Assignment and Novation Agreement dated as of May 31, 2011,
among Circle Star, the Edsels, High Plains, and JHE Holdings, LLC, a Texas
limited liability company.
 
B.           The Parties wish to amend certain terms of the Original Agreement
and are entering into this Amendment for such purpose.
 
AGREEMENT:
 
THEREFORE, for and in consideration of the premises and the mutual covenants and
agreements contained in the Original Agreement and this Amendment, the Parties
agree as follows:
 
1.           Defined Terms.  All terms and expressions defined in the Agreement
(i.e. those with their initial letter capitalized) shall have the same
respective meanings when used herein unless expressed otherwise.  The term
“Agreement” means the Original Agreement, as amended by this Amendment.
 
2.           No Other Changes.  Except as expressly amended by this Amendment,
all of the terms and provisions of the Agreement are and shall be unchanged and
shall remain in full force and effect.
 
3.           Amendments to the Original Agreement.  The Original Agreement is
hereby amended, effective on and as of the Amendment Effective Date, to the
extent provided in this Section 3.
 
3.1           Amendment to Section 1.  Section 1 of the Original Agreement is
hereby amended in part to delete the defined terms “Vested Assets” and “Vested
Assets Assignment” and their respective definitions from such Section.
 
3.2           Amendment to Section 6.  Section 6 of the Original Agreement is
hereby amended and restated in its entirety to delete the text of such Section 6
and replace it with the following:
 
 
First Amendment to Amended and Restated Membership Interest Pledge and Security
Agreement Page 1

--------------------------------------------------------------------------------

 
 
“6.  [Intentionally Omitted]”
 
3.3           Amendment to Section 8.  Section 8 of the Original Agreement is
hereby amended in part to delete all references to “Vested Assets” (including
the phrase “except with respect to the Vested Assets”) from such Section.
 
3.4           Amendment to Section 9.  Section 9 of the Original Agreement is
hereby amended and restated in its entirety to delete the text of Section 9 and
replace it with the following:
 
“9.  [Intentionally Omitted]”
 
 
3.5           Amendment to Section 12.  Section 12 of the Original Agreement is
hereby amended in part to delete all references in Section 12(b) to “Vested
Asset Assignment” (including the phrase “subject to the Vested Asset Assignment”
from such Section.
 
4.           Certain Representations and Warranties.  Each Party to this
Amendment represents and warrants to each other Party to this Amendment that
this Amendment and the Original Agreement, as amended hereby, (a) has been duly
authorized by all necessary action of such Party, (b) constitutes the legal and
binding obligations of such Party, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency, or other laws of general
application relating to the enforcement of creditors’ rights, and (c) does not
conflict with any provision of law to which such Party is subject, to any
judgment, order, or license applicable to such Party, or to any agreement or
instrument to which such Party is subject.
 
5.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED IN ALL RESPECTS BY
THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO CHOICE OF LAW PRINCIPLES.
 
6.           Binding Effect.  This Amendment will be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.
 
[Signature Page Follows]
 
 
 
First Amendment to Amended and Restated Membership Interest Pledge and Security
Agreement Page 2

--------------------------------------------------------------------------------

 
 
 
 
 
EXECUTED to be effective on and as of the Effective Date, notwithstanding that
this Amendment and other documents may be executed and delivered on a later
date.
 
CIRCLE STAR ENERGY CORP.
 
 
By:                                                                  
 
Printed Name:                                                      
 
Title:                                                              
 
THE EDSELS:
 
 
                                                                         
JAMES H. EDSEL
 
 
                                                                         
NANCY EDSEL
 
 
                                                                         
JAMES EDSEL, JR.
 

 

 
 
Signature Page to First Amendment to Amended
and Restated Membership Interest Pledge and Security Agreement

--------------------------------------------------------------------------------

 
 